UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number 000-22400 STRATEGIC DIAGNOSTICS INC. (Exact name of Registrant as specified in its charter) Delaware 56-1581761 (State or other jurisdiction of (I.R.S. employer incorporation or organization) identification no.) 111 Pencader Drive Newark, Delaware 19702 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (302) 456-6789 Indicate by check mark whether the Registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes: x No: o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. Yes: o No: o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes: o No: x As of May 12, 2009, there were 20,749,521 outstanding shares of the Registrant’s common stock, par value $.01 per share. STRATEGIC DIAGNOSTICS INC. INDEX Item Page PART I FINANCIAL INFORMATION ITEM 1. Financial Statements (Unaudited) Consolidated Balance Sheets – March 31, 2009 and December 31, 2008 2 Consolidated Statements of Operations – Three months ended March 31, 2009 and 2008 3 Consolidated Statements of Cash Flows – Three months ended March 31, 2009 and 2008 4 Notes to Consolidated Interim Financial Statements 5 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 17 ITEM 4. Controls and Procedures 17 PART II OTHER INFORMATION 18 ITEM 5. Other Information 18 ITEM 6. Exhibits 18 SIGNATURES 19 1 PART I. – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS STRATEGIC DIAGNOSTICS INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands, except share and per share data) (unaudited) March 31, December 31, 2009 2008 ASSETS Current Assets : Cash and cash equivalents $ 9,066 $ 9,980 Receivables, net 3,587 4,099 Inventories 3,994 3,890 Deferred tax asset 3 3 Other current assets 1,110 534 Total current assets 17,760 18,506 Property and equipment, net 5,178 5,275 Other assets 33 107 Deferred tax asset 59 71 Intangible assets, net 1,523 1,562 Total assets $ 24,553 $ 25,521 LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities : Current portion of long-term debt $ 1,505 $ 1,658 Accounts payable 422 691 Accrued expenses 1,353 1,860 Deferred revenue 364 64 Total current liabilities 3,644 4,273 Stockholders’ Equity: Preferred stock, $.01 par value, 20,920,648 shares authorized, no shares issued or outstanding — — Common stock, $.01 par value, 35,000,000 shares authorized, 20,749,521 and 20,680,522 issued at March 31, 2009 and December 31, 2008, respectively 208 206 Additional paid-in capital 40,573 40,345 Treasury stock, 406,627 and 406,627 common shares at cost at March 31, 2009 and December 31, 2008, respectively (555 ) (555 ) Accumulated deficit (19,186 ) (18,625 ) Cumulative translation adjustments (131 ) (123 ) Total stockholders’ equity 20,909 21,248 Total liabilities and stockholders’ equity $ 24,553 $ 25,521 The accompanying notes are an integral part of these statements. 2 STRATEGIC DIAGNOSTICS INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except share and per share data) (unaudited) Three Months Ended March 31, 2009 2008 Revenues $ 6,902 $ 7,155 OPERATING EXPENSES: Manufacturing 3,097 3,122 Research and development 663 940 Selling, general and administrative 3,720 3,178 Total operating expenses 7,480 7,240 Operating loss (578 ) (85 ) Interest income, net 5 62 Loss before taxes (573 ) (23 ) Income tax benefit (12 ) (11 ) Net loss $ (561 ) $ (12 ) Basic loss per share $ (0.03 ) $ (0.00 ) Shares used in computing basic loss per share 20,035,174 20,440,000 Diluted loss per share $ (0.03 ) $ (0.00 ) Shares used in computing diluted loss per share 20,035,174 20,440,000 The accompanying notes are an integral part of these statements. 3 STRATEGIC DIAGNOSTICS INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS(in thousands)(unaudited) Three Months Ended March 31, 2009 2008 Cash Flows from Operating Activities : Net loss $ (561 ) $ (12 ) Adjustments to reconcile net loss to net cash used in operating activities : Depreciation and amortization 329 326 Share-based compensation expense 218 252 Deferred income tax provision 12 35 (Increase) decrease in : Receivables 512 545 Inventories (104 ) 205 Other current assets (576 ) (633 ) Other assets 82 — Increase (decrease) in : Accounts payable (269 ) (83 ) Accrued expenses (507 ) (774 ) Deferred revenue 300 70 Other non-current liabilities — 1 Net cash used in operating activities (564 ) (68 ) Cash Flows from Investing Activities : Purchase of property and equipment (193 ) (325 ) Net cash used in investing activities (193 ) (325 ) Cash Flows from Financing Activities : Proceeds from employee stock purchase plan 4 17 Repayments on financing obligations (153 ) (152 ) Net cash used in financing activities (149 ) (135 ) Effect of exchange rate changes on cash (8 ) 1 Net decrease in cash and cash equivalents (914 ) (527 ) Cash and Cash Equivalents, Beginning of Period 9,980 12,988 Cash and Cash Equivalents, End of Period $ 9,066 $ 12,461 Supplemental Cash Flow Disclosure : Cash paid for taxes 8 1 Cash paid for interest 26 33 The accompanying notes are an integral part of these statements 4 STRATEGIC DIAGNOSTICS INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED INTERIM FINANCIAL STATEMENTS(in thousands, except share and per share data)(unaudited) 1. DESCRIPTION OF BUSINESS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Business Strategic Diagnostics Inc. and its subsidiaries (“SDI” or the “Company”) is a biotechnology company with a core mission of developing, commercializing and marketing innovative and proprietary products, services and solutions that preserve and enhance the quality of human health and wellness. The Company’s Life Science portfolio includes products and custom services that supply critical reagents used across the Life Science research and development markets. The Company’s Genomic Antibody Technology™ (“GAT™”) is gaining wide adoption in proteomic research, disease understanding and drug/biomarker discovery among academic, biotech, in-vitro diagnostic and large pharmaceutical customers. The Company’s Industrial BioDetection portfolio includes immunoassays which represent advanced technology for rapid, cost-effective detection of food pathogens as well as water and soil contaminants. SDI’s RapidChek® and SELECT ™ kits are experiencing growing adoption for the detection of pathogens such as E. coli, Salmonella and Listeria in the production, processing and manufacturing of food and beverages. The Company’s technology is also finding potential new applications in strategic emerging markets such as renewable bio-fuel, where the application of the Company’s patent pending phage technology is being developed to increase corn-to-ethanol profits through improvements in plant efficiency that generate higher yields at a lower operational cost, while increasing the value of by-products used in animal feed by eliminating antibiotic contamination of those feeds. By applying its core competencies of creating proprietary antibodies and assay development, the Company has produced sophisticated testing and reagent systems that are responsive to each customer’s analytical information needs. SDI is a customer-centric organization. The Company’s goals are to consistently deliver increased value to its customers that facilitate their business results, reduce costs and help in the management of risk. SDI sales professionals focus on delivering a quantifiable “return on investment” to their customers by reducing time and total costs associated with applications for which the Company’s products are used. In addition, the Company believes its tests provide high levels of accuracy and reliability, which deliver more actionable test results to the customer as compared to alternative products. The Company is focused on sustaining profitable growth by leveraging its expertise in antibodies and immuno-technologies to successfully develop proprietary products and services that enhance the competitive advantage of its customers. The Company believes that its competitive position has been enhanced through the combination of talent, technology and resources resulting from the business development activities it has pursued since its inception. The Company has achieved meaningful economies of scale for the products it offers through the utilization of its facilities in Newark, Delaware for the manufacture of test kits and antibodies, and its facilities located in Dallas, Texas and Windham, Maine for the manufacture of antibodies. The continued economic downturn, including disruptions in the capital and credit markets, may continue indefinitely and intensify, and could adversely affect our results of operations, cash flows and financial condition or those of our customers and suppliers. These circumstances could adversely affect our access to liquidity needed to conduct or expand our business or conduct acquisitions or make other discretionary investments. These circumstances could adversely affect our ability to draw on existing credit facilities, which depend on the ability of the bank that is a party to that facility to meet its funding commitments to us. A bank may not be able to meet its funding commitments if it experiences shortages of capital and liquidity. These circumstances may also adversely impact the capital needs of our customers and suppliers, which, in turn, could adversely affect their ability to purchase our products or supply us with necessary equipment and raw materials. This could adversely affect our results of operations, cash flows and financial condition. A weakening business climate could cause longer sales cycles and slower growth, and could expose us to increased business or credit risk in dealing with customers or suppliers adversely affected by economic conditions. Our ability to collect accounts receivable may be delayed or precluded if our customers are unable to pay their obligations. 5 Basis of Presentation and Interim Financial Statements The accompanying unaudited consolidated interim financial statements of the Company have been prepared by the Company pursuant to the rules and regulations of the Securities and Exchange Commission regarding interim financial reporting.
